DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10, 12, 13, 15, 17-19, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (hereinafter Cui)(EP 3226620) in view of Song et al. (hereinafter Song)(US 8620310).
Regarding claim 1, Cui teaches an apparatus comprising: at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to: receive, from a network node, a radio resource control release message comprising an indication of a frequencies, wherein the dependency comprises a list of frequencies for prioritizing at least one frequency; identify at least one frequency based on the indicated dependency and a moment of time; and select a cell utilizing the identified at least one frequency(P[0074], RRC connection release message may comprise frequency bands of various cells supported by the base stations located near the current base station located near the current location of the user equipment; P[0066], at least one frequency band according to the priority of the at least one frequency band; item 408 in Fig. 4, performing cell reselection).
Cui did not teach specifically dependency between frequencies and time instances. However, Song teaches in an analogous art dependency between frequencies and time instances(col. 17, lines 15-24, in a RRC dedicated signaling; plurality of time -frequency resource blocks for each neighboring cells). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use method wherein the dependency between frequencies and time instances in order to have efficient antenna selection for quick cell reselection.
Regarding claim 2, Song teaches the apparatus of claim 1, wherein the apparatus is further caused to: transmit, prior to receiving the indication, information indicating location of the apparatus(col. 4, lines 37-40, current cell in which UE is located being send to the network in a message).
Regarding claim 3, Cui teaches the apparatus of claim 1, wherein the identifying the at least one frequency is further based on location of the apparatus(P[0074], frequency bands supported by the base stations near the current location of the UE).
	Regarding claim 5, Cui teaches the apparatus of claim 1, wherein the apparatus is or is comprised by a cellular user equipment device(abstract, cell reselection). 
Regarding claim 6, Cui in view of Song teaches the apparatus of claim 1, wherein the dependency is based on at least one of: location information of the apparatus, frequency reuse information, or satellite ephemeris data(Song: col. 4, lines 37-40, current cell in which UE is located being send to the network in a message; col. 5, lines 5-20, time-frequency resource blocks corresponds to the neighboring cell based on the current location; Cui: P[0064], when the user equipment moves to a new area the frequency band  changes and has a valid time limit).
Regarding claim 8, Cui teaches the apparatus of claim 1, wherein the indicated dependency is further associated with at least one location or area on Earth and/or with satellite beam footprint (P[0064], when the user equipment moves to a new area the frequency band  changes and has a valid time limit).
	Claim 10 is rejected for the same reason as set forth in claim 1.
Regarding claim 12, Cui teaches the apparatus of claim 10, wherein the apparatus is or is comprised by a radio access network node or a core network node(Fig. 1, 5-7).
	Claims 13, 15, 17-19 are rejected for the same reason as set forth in claims 6, 8, 1-3 respectively.
	Regarding claim 21, Cui teaches the apparatus of claim 1, wherein the time value of the list of time values comprises a time window(P[0064], valid time limit for the frequency band).  
	Regarding claim 23, Cui teaches the apparatus of claim 1, wherein the selected cell is used for wireless communications after waking up from the power saving state(P[0074], connection release message to the user equipment to switch the UE from connected state to idle state; P[0049], idle state(power saving state)).
	Claim 24 is rejected for the same reason as set forth in claim 21.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (hereinafter Cui)(EP 3226620) in view of Song et al. (hereinafter Song)(US 8620310) and further in view of Shi et al. (hereinafter Shi)(EP 3962154).
	Regarding claim 4, Cui in view of Song teaches all the particuars of the claim except wherein the network node is a radio access network node configured for a satellite unit or configured to communicate with the apparatus via a satellite unit, and the apparatus is further caused to connect or camp to the cell of the radio access network node by tuning to the identified at least one frequency. However, Shi teaches in an analogous art wherein the network node is a radio access network node configured for a satellite unit or configured to communicate with the apparatus via a satellite unit, and the apparatus is further caused to connect or camp to the cell of the radio access network node by tuning to the identified at least one frequency(Fig. 27; also P[0095, 0202]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the network node is a radio access network node configured for a satellite unit or configured to communicate with the apparatus via a satellite unit, and the apparatus is further caused to connect or camp to the cell of the radio access network node by tuning to the identified at least one frequency in order to have enhancement of power consumption operation.
Allowable Subject Matter
Claims 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 12/2/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647